DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6, 9-10, 14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAMMERSLAG (US 5,927,938, hereinafter HAMMERSLAG) in view of TOHARA et al. (US 2018/0149703A1, hereinafter TOHARA).
    
    PNG
    media_image1.png
    494
    701
    media_image1.png
    Greyscale

         
    PNG
    media_image2.png
    460
    683
    media_image2.png
    Greyscale

As per claims 1, 9 and 16, HAMMERSLAG discloses an apparatus and method for assembly line charging of vehicle batteries (See Fig.1 and 12, disclose a battery testing and charging system, comprising a battery conveyer loop C comprising a plurality of chargers 16) the apparatus comprising:
each of the plurality of vehicle batteries being powered by a corresponding linear section of a stationary power transmitter line (See Col.9, lines 22-30, disclose a plurality of charging sections 16 comprising charging rails 35, 36 controlled by a voltage regulator). However HAMMERSLAG does not disclose a processing circuitry configured to receive battery data of a plurality of vehicle batteries on an assembly line, the received battery data including electric charge data of each vehicle battery of the plurality of vehicle batteries, calculate a vehicle battery charge of each of the plurality of vehicle batteries based on the received electric charge data of each vehicle battery, evaluate the calculated vehicle battery charge of each of the plurality of vehicle batteries relative to associated vehicle battery charge parameters, the vehicle battery charge parameters including a minimum vehicle battery charge and a maximum vehicle battery charge of each of the plurality of vehicle batteries, and adjust a power supplied to the corresponding linear section of the stationary power transmitter line based on the evaluation of the calculated vehicle battery charge of each of the plurality of vehicle batteries, wherein the adjusted power supplied to the corresponding linear section of the stationary power transmitter line is adjusted to optimize power distribution amongst linear sections of the stationary power transmitter line based on the evaluated vehicle battery charge of each of the plurality of vehicle batteries.
TOHARA discloses a battery charging system comprising disclose a processing circuitry (See Fig.1, Item#1, discloses a battery controller) configured to receive battery data of a plurality of vehicle batteries on an assembly line (See par.40, discloses that charging is controlled according to the state of charge of each battery), the received battery data including electric charge data of each vehicle battery of the plurality of vehicle batteries, calculate a vehicle battery charge of each of the plurality of vehicle batteries based on the received electric charge data of each vehicle battery, evaluate the calculated vehicle battery charge of each of the plurality of vehicle batteries relative to associated vehicle battery charge parameters, the vehicle battery charge parameters including a minimum vehicle battery charge and a maximum vehicle battery charge of each of the plurality of vehicle batteries (See Par.40, discloses the received data is the state of charge, the examiner explains that the SOC of a battery is the current battery capacity divided by the maximum capacity of the battery, hence both current capacity and the maximum chargeable capacity of the battery are considered to be provided to the controller, the controller further comprises a SOC data obtaining unit 13 and Par.37, discloses that “The SOC data obtaining unit 13 obtains data on the SOC of each battery boards 3-1 to 3-30”), and 
adjust a power supplied to the corresponding linear section of the stationary power transmitter line based on the evaluation of the calculated vehicle battery charge of each of the plurality of vehicle batteries, wherein the adjusted power supplied to the corresponding linear section of the stationary power transmitter line is adjusted to optimize power distribution amongst linear sections of the stationary power transmitter line based on the evaluated vehicle battery charge of each of the plurality of vehicle batteries (See Par.40, discloses that “…in consideration of the SOC status, etc., of each battery board, a control is made so as to reduce the charging power for the battery that is in a substantially full charge state, and to reduce the discharging power for the battery that is in a substantially complete discharge state”).
HAMMERSLAG and TOHARA are analogous art since they both deal with battery chargers for charging a plurality of batteries.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed HAMMERSLAG with that of TOHARA by adding the processing circuitry for the benefit of adjusting the charging power for the benefit of protecting the batteries against overcharging or over discharging.

As per claims 2, 10 and 17, HAMMERSLAG and TOHARA disclose the apparatus and method according to claims 1, 9 and 16 as discussed above, wherein the processing circuitry is further configured to adjust the power supplied to the corresponding linear section of the stationary power transmitter line by, when an evaluated vehicle battery charge of one of the plurality of vehicle batteries indicates an associated maximum vehicle battery charge is achieved, decreasing power supplied to the corresponding linear section (See TOHARA, Pars.37 and 40,  and Fig.1, Item#13, disclose a SOC data obtaining unit for receiving the SOC of the plurality of batteries 3-1 to 3-30 and adjust the charging power by reducing the charging power to a battery that is substantially fully charged and reduce discharging power of a battery that is substantially discharged).

As per claims 6 and 14, HAMMERSLAG and TOHARA disclose the apparatus and method according to claims 1 and 9 as discussed above, wherein each of the plurality of vehicle batteries is supplied power by conductive charging with corresponding linear sections of the stationary power transmitter line (See HAMMERSLAG, Fig.1, Items#16 disclose a plurality of chargers comprising charging rails which charge each battery by making contact with charging contacts 31).
Claim(s) 3, 5, 8, 11, 13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAMMERSLAG in view of TOHARA and in further view of MCCOOL et al. (US 9,796,280 B2, hereinafter MCCOOL).
As per claims 3, 11 and 18, HAMMERSLAG and TOHARA disclose the apparatus and method according to claims 1, 9 and 16 as discussed above, however HAMMERLSLAG and MCCOOL do not disclose wherein the processing circuitry is further configured to supply power to a linear section of the stationary power transmitter line based on a co- localization of one of the plurality of vehicle batteries with the linear section.
MCCOOL discloses a wireless charging system comprising processing circuitry is further configured to supply power to a linear section of the stationary power transmitter line based on a co- localization of one of the plurality of vehicle batteries with the linear section (See Col.5, lines 31-42 and Claim 1, disclose “a control module communicatively coupled to the charging unit and configured to activate the charging unit to transfer the power to the vehicle wirelessly in response to determining the receiver is aligned with the charging unit”).
HAMMERSLAG, TOHARA and MCCOOL are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by HAMMERSLAG and TOHARA with that of MCOOL by supplying power to a linear section of the stationary power transmitter line based on a co- localization of one of the plurality of vehicle batteries with the linear section for the benefit of preserving power by only activating the charger in proximity to the charge receiving device.

As per claims 5, 13 and 19, HAMMERSLAG and TOHARA disclose the apparatus and method according to claims 1, 9 and 16 as discussed above, however HAMMERSLAG and TOHARA do not disclose wherein each of the plurality of vehicle batteries is supplied power by inductive charging with corresponding linear sections of the stationary power transmitter line.
MCCOOL discloses a wireless charging system for charging vehicle batteries wherein each of the plurality of vehicle batteries is supplied power by inductive charging with corresponding linear sections of the stationary power transmitter line (See Fig.3, Item#20, discloses a wireless charger for charging a vehicle battery).
HAMMERSLAG, TOHARA and MCCOOL are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by HAMMERSLAG and TOHARA with that of MCOOL by using a wireless charger for the benefit of reducing the likelihood of damage to the chargers by charging the plurality of batteries on the conveyor without physical contacts.

As per claim 8, HAMMERSLAG and TOHARA disclose the apparatus and method according to claim 1 as discussed, however HAMMERSLAG and TOHARA do not disclose wherein each of the plurality of vehicle batteries is supplied power via power receiver coupled to each of the plurality of vehicle batteries and independent of the stationary power transmitter line.
MCCOOL discloses a wireless charging system for charging vehicle batteries wherein each of the plurality of vehicle batteries is supplied power via power receiver coupled to each of the plurality of vehicle batteries and independent of the stationary power transmitter line (See Fig.3, Item#22, discloses a receiver for receiving wireless charging to charge the battery of a vehicle).
HAMMERSLAG, TOHARA and MCCOOL are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by HAMMERSLAG and TOHARA with that of MCOOL by using a wireless charger for the benefit of reducing the likelihood of damage to the chargers by charging the plurality of batteries on the conveyor without physical contacts.

Claim(s) 7, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAMMERSLAG in view of TOHARA and in further view of MATSUDA et al. (US 5,739,667, hereinafter MATSUDA).
As per claims 7, 15 and 20, HAMMERSLAG and TOHARA disclose the apparatus and method according to claims 1, 9 and 16 as discussed above, however they do not disclose wherein the processing circuitry is further configured to iteratively calculate a vehicle battery charge of one vehicle battery of the plurality of vehicle batteries, based on received electric charge data of the one vehicle battery, for a predetermined period of time, and cease power supplied to a corresponding linear section of the stationary power transmitter line when the iteratively calculated vehicle battery charge of the one vehicle battery is unchanged for the predetermined period of time.
MATSUDA discloses a control system for battery charging wherein the processing circuitry is further configured to iteratively calculate a vehicle battery charge of one vehicle battery of the plurality of vehicle batteries, based on received electric charge data of the one vehicle battery, for a predetermined period of time, and cease power supplied to a corresponding linear section of the stationary power transmitter line when the iteratively calculated vehicle battery charge of the one vehicle battery is unchanged for the predetermined period of time (See Col.8, lines 34-49, disclose integrating the charging current over a period of time and comparing the calculated capacity with a maximum capacity to determine if the battery is fully charged, then terminating charging when the battery is determined to be fully charged).
HAMMERSLAG, TOHARA and MATSUDA are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by HAMMERSLAG and TOHARA with that of MATSUDA by using current integration to determine the battery capacity for the benefit of enhancing the accuracy of the battery state of charge detection. Even though HAMMERSLAG, TOHARA and MATSUDA do not explicitly disclose terminating the charging of the battery when the battery charge is unchanged for the predetermined period of time. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention by terminating charge when the capacity is unchanged for a period of time for the benefit of ensuring that the battery is fully charged before terminating battery charging.
Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAMMERSLAG in view of TOHARA and in further view of BAYNE et al. (US 2005/0189921 A1, hereinafter BAYNE).
As per claims 4 and 12, HAMMERSLAG and TOHARA disclose the apparatus and method according to claims 1 and 9 as discussed above, however HAMMERSLAG and TOHARA do not disclose wherein the received battery data includes a type of each of the plurality of vehicle batteries, the corresponding vehicle battery charge parameters being based on the type of each of the plurality of vehicle batteries.
BAYNE discloses a battery charging system wherein the received battery data includes a type of each of the plurality of vehicle batteries, the corresponding vehicle battery charge parameters being based on the type of each of the plurality of vehicle batteries (See Par.26, discloses the charger controller receives battery identification information and then based on the identification retrieves information from lookup table 48 containing information regarding one or more types of batteries including maximum charge capacity).
HAMMERSLAG, TOHARA and BAYNE are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by HAMMERSLAG and TOHARA with that of BAYNE by storing the look-up table containing information regarding the batteries on the charger side and identifying battery charging parameters by receiving battery identification from the charge receiving device for the benefit of allowing the charger to charge batteries even those that do not provide charge parameters to the charger.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859 

/EDWARD TSO/            Primary Examiner, Art Unit 2859